BUSSEY, Presiding Judge:
James C. (Jimmie) Ginn, hereinafter referred to as defendant, was convicted in the District Court of Pittsburg County of the offense of Burglary in the Second Degree; his punishment was fixed at an indeterminate term of not less than two (2) nor more than seven (7) years imprisonment, and from said judgment and sentence a timely appeal has been perfected to this Court.
The Petition in Error was filed in this Court on August 14, 1969, and the transcript of evidence was filed in this Court on December 8, 1969, and under the rules *793of this Court the brief of the defendant was due to be filed within thirty (30) days thereafter.
No brief having been filed, and no request for application for extension of time within which to file same, this case was summarily submitted on June 22, 1970, under the then existing Rule 9, of this Court, which provided:
“When briefs are not filed or when an appearance is not made, the cause will be submitted and examined for fundamental error only.”
We have carefully examined the Petition in Error and the transcript. We are of the opinion that the defendant received a fair and impartial trial; that the record is devoid of fundamental error; and that the punishment imposed is within the range provided by law. We, therefore, are of the opinion that the judgment and sentence should be, and the same is hereby, affirmed.